DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 9, 2022, were received. Claims 7, 9 and 11 have been amended. Claims 1-6, 8 and 10 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 7, 9, 11 and 12 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 21, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 2013/0209909 A1), has been overcome based on the amendments to the Claims.

Reasons for Allowance
5.	Claims 7, 9 11 and 12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Sugiura et al. (US 2013/0209909 A1), teach a fuel cell comprising a membrane electrode gas diffusion layer assembly; a frame member which surrounds the membrane electrode gas diffusion layer assembly; and a pair of separators including a manifold in which the frame member and the membrane electrode gas diffusion layer assembly sandwiched between the separators; the frame member including a manifold opening, an in-plane opening in which the membrane electrode gas diffusion layer assembly is disposed, a gas flow path which communicates with the in-plane opening and the manifold opening, a seal portion which is welded to the separators around the gas flow path, and an accommodation portion.  
With regard to independent Claim 7, the closest prior art do not teach, fairly suggest, or render obvious wherein the accommodation portion is formed at a position facing the protruding portion; the gas flow path and the accommodation portion are slit-shaped through-holes; the gas flow path and the accommodation portion have a slit extending from the manifold opening toward the in-plane opening; and a length of the accommodation portion in a first extension direction in which the accommodation portion extends is shorter than a length of the gas flow path in a second extension direction in which the gas flow path extends.
With regard to independent Claim 11, the closest prior art do not teach, fairly suggest or render obvious, wherein the accommodation portion is formed at a position facing the protruding portion, wherein the gas flow path and the accommodation portion are slit-shaped through-holes; and in a third direction intersecting a second extension direction of the gas flow path, an interval between the gas flow paths adjacent to each other is the same as a width of the gas flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725